Exhibit 10.1

 

 

Synovus Financial Corp.

 

2007 Omnibus Plan

 

Effective April 25, 2007

 

--------------------------------------------------------------------------------



 

Contents

 


 

Article 1, Establishment, Purpose, and Duration

1

 

Article 2. Definitions

1

 

Article 3. Administration

6

 

Article 4. Shares Subject to This Plan and Maximum Awards

7

 

Article 5. Eligibility and Participation

9

 

Article 6. Stock Options

9

 

Article 7. Stock Appreciation Rights

11

 

Article 8. Restricted Stock and Restricted Stock Units

12

 

Article 9. Performance Units/Performance Shares

13

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

14

 

Article 11. Transferability of Awards

15

 

Article 12. Performance Measures

15

 

Article 13. Nonemployee Director Awards

16

 

Article 14. Dividends and Dividend Equivalents

17

 

Article 15. Change of Control

17

 

Article 16. Rights of Participants

17

 

Article 17. Amendment, Modification, Suspension, and Termination

18

 

Article 18. Withholding

18

 

Article 19. Successors

19

 

Article 20. General Provisions

19

 

 

--------------------------------------------------------------------------------



 

Synovus Financial Corp.

2007 Omnibus Plan

Effective April 25, 2007

 

Article 1. Establishment, Purpose, and Duration

1.1        Establishment. Synovus Financial Corp. (hereinafter referred to as
the “Company”) hereby establishes an incentive compensation plan to be known as
Synovus Financial Corp. 2007 Omnibus Plan (hereinafter referred to as the
“Plan”), as set forth in this document.

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee annual incentive awards,
Cash-Based Awards, and Other Stock-Based Awards.

The Plan shall become effective on the date that it is approved by the Company’s
shareholders (the “Effective Date”) and shall remain in effect as provided in
Section 1.3 hereof.

1.2        Purpose of the Plan. The purpose of the Plan is to advance the
interests of the Company and its shareholders through Awards that give Employees
and Directors a personal stake in the Company’s growth, development and
financial success. Awards under the Plan will motivate Employees and Directors
to devote their best efforts to the business of the Company. They will also help
the Company attract and retain the services of Employees and Directors who are
in a position to make significant contributions to the Company’s future success.

1.3        Duration of the Plan. Unless sooner terminated as provided herein,
the Plan shall terminate ten (10) years from the Effective Date. After the
Plan’s termination, no new Awards may be granted, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions, including the terms and conditions of the Plan. Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the earlier of: (a) the date the Plan is adopted by the Board, or (b) the
Effective Date.

1.4        No More Grants Under Prior Plan. After the Effective Date, no more
grants will be made under the Prior Plan.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

2.1

“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

2.2

“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

 

 

1

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

 

2.3

“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Covered Employee annual incentive awards, Cash-Based Awards, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.

 

2.4

“Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other nonpaper Award Agreements,
and the use of electronic, Internet, or other nonpaper means for the acceptance
thereof and actions thereunder by a Participant.

 

2.5

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 promulgated under the Exchange Act.

 

2.6

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.7

“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.

 

2.8

“Change of Control” means any of the following events: (a) the acquisition by
any “person,” as such term is used in Section 13(d) and 14(d) of the Exchange
Act (other than the Company or a subsidiary or any Company employee benefit plan
(including its trustee)), of “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total number of shares of the Company’s then
outstanding securities; (b) individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds (2/3) of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds (2/3) of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (c) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets or stock of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the total number of
shares of the Company’s outstanding securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the total number of shares of the then
outstanding securities of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership,

 

 

2

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

immediately prior to such Business Combination, of the total number of shares of
the Company’s outstanding securities, (ii) no Person (excluding any corporation
resulting from such Business Combination, or any employee benefit plan
(including its trustee) of the Company or such corporation resulting from such
Business Combination beneficially owns, directly or indirectly, 20% or more of,
respectively, the total number of shares of the then outstanding securities of
the corporation resulting from such Business Combination except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
two-thirds (2/3) of the members of the board of directors of the Corporation
resulting from such Business Combination.

A “Change of Control” shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator, or determination by a
regulatory agency that the Company is insolvent, nor from any transaction
initiated by the Company in regard to converting from a publicly traded company
to a privately held company.

 

2.9

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

2.10

“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

2.11

“Company” means Synovus Financial Corp., a Georgia corporation, and any
successor thereto as provided in Article 19 herein.

 

2.12

“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

2.13

“Director” means any individual who is a member of the Board of Directors of the
Company.

 

2.14

“Effective Date” has the meaning set forth in Section 1.1.

 

2.15

“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate, and/or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate, and/or
Subsidiary, without regard to whether such

 

 

3

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

individual is subsequently determined to have been, or is subsequently
retroactively reclassified as, a common-law employee of the Company, Affiliate,
and/or Subsidiary during such period.

 

2.16

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

2.17

“Fair Market Value” or “FMV” means a price that is based on the closing price of
a Share reported on the New York Stock Exchange (“NYSE”) or other established
stock exchange (or exchanges) on the applicable date, or an average of trading
days, as determined by the Committee in its discretion. Unless the Committee
determines otherwise, Fair Market Value shall be deemed to be equal to the
reported closing price of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

 

2.18

“Freestanding SAR” means a SAR that is granted independently of any Options, as
described in Article 7.

 

2.19

“Full-Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of Shares.

 

2.20

“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR.

 

2.21

“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option that is intended to meet the requirements of Code Section 422 or any
successor provision.

 

2.22

“Insider” shall mean an individual who is, on the relevant date, an officer or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

 

2.23

“Nonemployee Director” means a Director who is not an Employee.

 

2.24

“Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award granted,
whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

2.25

“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

 

2.26

“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 

 

4

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

 

2.27

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.28

“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

2.29

“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.

 

2.30

“Performance-Based Compensation” with respect to Covered Employees, means
compensation under an Award that is intended to satisfy the requirements of Code
Section 162(m) for certain performance-based compensation. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

2.31

“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

 

2.32

“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 

2.33

“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.34

“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.35

“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.

 

2.36

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

2.37

“Plan” means the Synovus Financial Corp. 2007 Omnibus Plan.

 

2.38

“Plan Year” means the calendar year.

 

 

5

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

 

2.39

“Prior Plan” means the Synovus Financial Corp. 2000 Long-Term Incentive Plan and
the Synovus Financial Corp. 2002 Long-Term Incentive Plan.

 

2.40

“Restricted Stock” means an Award of Shares granted to a Participant pursuant to
Article 8.

 

2.41

“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the date
of grant.

 

2.42

“Share” means a share of common stock of the Company, par value $1.00 per share.

 

2.43

“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

 

2.44

“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

Article 3. Administration

3.1     General. The Plan shall be administered by the Committee, subject to
this Article 3 and the other provisions of this Plan. The Committee may employ
attorneys, consultants, accountants, agents, and other individuals or entities,
any of which may be an Employee, and the Committee, the Company, and its
officers and Directors shall be entitled to rely upon the advice, opinions, or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding on the
Participants, the Company, and all other interested individuals.

3.2        Authority of the Committee. The Committee is authorized and empowered
to administer the Plan and, subject to the provisions of the Plan, shall have
full power to (i) designate Employees and Directors to be recipients of Awards;
(ii) determine the type and size of Awards; (iii) determine the terms and
conditions of Awards; (iv) certify satisfaction of performance goals for
purposes of satisfying the requirements of Code Section 162(m); (v) construe and
interpret the terms of the Plan and any Award Agreement or other instrument
entered into under the Plan; (vi) establish, amend, or waive rules and
regulations for the Plan’s administration; (vii) subject to the provisions of
Section 4.4., authorize conversion or substitution under the Plan of any or all
outstanding option or other awards held by service providers of an entity
acquired by the Company on terms determined by the Committee (without regard to
limitations set forth in Section 6.3 and 7.5); (viii) subject to the provisions
of Articles 15 and 17, amend the terms and conditions of any outstanding Award;
(ix) grant Awards as an alternative to, or as the form of payment for, grants or
rights earned or due under compensation plans or similar arrangements of the
Company; and (x) make any other determination and take any other action that it
deems necessary or desirable for the administration of the Plan.

3.3        Delegation. To the extent permitted by law and applicable rules of a
stock exchange, the Committee may, by resolution, authorize one or more officers
of the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the type and size of any such Awards; provided, however: (i) the authority to
make Awards to any Nonemployee Director or to any Employee who is considered an

 

 

6

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

Insider may not be delegated; (ii) the resolution providing such authorization
shall set forth the total number of Shares and Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.

Article 4. Shares Subject to This Plan and Maximum Awards

 

4.1

Number of Shares Available for Awards.

 

(a)

Subject to adjustment as provided in Section 4.4 herein, the maximum number of
Shares available for issuance to Participants under this Plan (the “Share
Authorization”) shall be:

 

(i)

18,000,000 Shares, plus

 

(ii)

The number of Shares subject to outstanding awards under the Prior Plan as of
the Effective Date, that, after the Effective Date, cease to be outstanding
other than by reason of their having been exercised for, or settled in, vested
and nonforfeitable Shares.

 

(b)

The maximum number of Shares of the Share Authorization that may be issued
pursuant to Full Value Awards under this Plan shall be 9,000,000.

 

(c)

The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be 9,000,000.

 

(d)

Subject to adjustment in Section 4.4, the maximum number of Shares of the Share
Authorization that may be issued to Nonemployee Directors shall be 500,000
Shares, and no Nonemployee Director may be granted an Award covering more than
10,000 Shares in any Plan Year, except that this annual limit on Nonemployee
Director Awards shall be increased to 50,000 Shares for any Nonemployee Director
serving as Chairman of the Board; provided, however, that in the Plan Year in
which an individual is first appointed or elected to the Board as a Nonemployee
Director, such individual may be granted an Award covering up to an additional
50,000 Shares (a “New Nonemployee Director Award”).

 

(e)

Except with respect to a maximum of five percent (5%) of the Share
Authorization, any Full Value Awards which vest on the basis of the Employee’s
continued employment with or provision of service to the Company shall not
provide for vesting which is any more rapid than annual pro rata vesting over a
three- (3-) year period and any Full Value Awards which vest upon the attainment
of performance goals shall provide for a Performance Period of at least twelve
(12) months.

4.2        Share Usage. Shares covered by an Award shall only be counted as used
to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not

 

 

7

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

involving Shares, shall be available again for grant under this Plan. However,
the full number of Stock Appreciation Rights granted that are to be settled by
the issuance of Shares shall be counted against the number of Shares available
for award under the Plan, regardless of the number of Shares actually issued
upon settlement of such Stock Appreciation Rights. Further, any Shares withheld
to satisfy tax withholding obligations on Awards issued under the Plan, Shares
tendered to pay the exercise price of Awards under the Plan, and Shares
repurchased on the open market with the proceeds of an Option exercise will no
longer be eligible to be returned as available Shares under the Plan. Any Shares
related to Awards which terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such Shares, are settled in cash in lieu of
Shares, or are exchanged with the Committee’s permission, prior to the issuance
of Shares, for Awards not involving Shares, shall be available again for grant
under this Plan. The Shares available for issuance under this Plan may be
authorized and unissued Shares or treasury Shares.

 

4.3        Annual Award Limits. Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

 

(a)

Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 4,000,000.

 

(b)

SARs: The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be 4,000,000.

 

(c)

Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be 2,000,000.

 

(d)

Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be 2,000,000 Shares if such Award is payable in Shares, or
equal to the value of 100,000 Shares if such Award is payable in cash or
property other than Shares, determined as of the earlier of the vesting or the
payout date, as applicable.

 

(e)

Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year may not exceed
$2,000,000.00.

 

(f)

Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be 2,000,000.

4.4        Adjustments in Authorized Shares. In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in-kind, or other like change in capital structure,
number of outstanding Shares or

 

 

8

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust the number and kind of Shares that may be issued under this
Plan or under particular forms of Awards, the number and kind of Shares subject
to outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, or other value determinations applicable to
outstanding Awards, with the specific adjustments to be determined by the
Committee in its sole discretion.

The Committee shall make appropriate adjustments to any other terms of any
outstanding Awards under this Plan to reflect such changes or distributions,
including modifications of performance goals and changes in the length of
Performance Periods. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.

Subject to the provisions of Article 17 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to, a conversion of equity awards
into Awards under this Plan in a manner consistent with paragraph 53 of FASB
Interpretation No. 44), subject to compliance with the rules under Code Sections
422 and 424, as and where applicable.

Article 5. Eligibility and Participation

5.1        Eligibility. Individuals eligible to participate in this Plan include
all Employees and Directors.

5.2        Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time in its sole discretion, select from the
individuals eligible to participate, those to whom Awards shall be granted.

Article 6. Stock Options

6.1     Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion, provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424). However, an Employee who is employed
by an Affiliate and/or Subsidiary and is subject to Code Section 409A may only
be granted Options to the extent the Affiliate and/or Subsidiary is part of the
Company’s consolidated group for United States federal tax purposes.

6.2        Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.

 

 

9

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

6.3        Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price on the
date of grant must be at least equal to one hundred percent (100%) of the FMV of
the Shares as determined on the date of grant.

6.4        Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.

6.5        Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

Options granted under this Article 6 shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares, or by complying with any alternative exercise procedures the
Committee may authorize.

6.6        Payment. A condition of the issuance of the Shares as to which an
Option shall be exercised shall be the payment of the Option Price. The Option
Price of any Option shall be payable to the Company in full either: (a) in cash
or its equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c); or (e)
any other method approved or accepted by the Committee in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7        Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

 

10

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

6.8        Termination of Employment/Service. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

Article 7. Stock Appreciation Rights

7.1     Grant of SARs. Subject to the terms and conditions of this Plan,
Freestanding SARs may be granted to Participants at any time and from time to
time as shall be determined by the Committee. However, an Employee who is
employed by an Affiliate and/or Subsidiary and is subject to Code Section 409A
may only be granted SARs to the extent the Affiliate and/or Subsidiary is part
of the Company’s consolidated group for United States federal tax purposes.

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the date of grant.

7.2        SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

7.3        Term of SAR. The term of a SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.

7.4        Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

7.5        Settlement of SAR Amount. Upon the exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)

The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

 

(b)

The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

 

 

11

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

7.6        Termination of Employment/Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.

7.7        Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of a SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of a SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1     Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

8.2        Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.

8.3        Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.

8.4        Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan

 

 

12

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

may bear a legend such as the following or as otherwise determined by the
Committee in its sole discretion:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Synovus Financial Corp. 2007 Omnibus Plan and a Restricted Stock Award Agreement
entered into between the registered owner and Synovus Financial Corp. Copies of
such Plan and Agreement are on file in the offices of Synovus Financial Corp.,
1111 Bay Avenue, Suite 500, Columbus, Georgia, 31901."

8.5        Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.

8.6        Termination of Employment/Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.

8.7        Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election pursuant to Code Section
83(b) concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

Article 9. Performance Units/Performance Shares

9.1        Grant of Performance Units/Performance Shares. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2        Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.

9.3        Earning of Performance Units/Performance Shares. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

 

13

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

9.4        Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

9.5        Termination of Employment/Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Performance Units and/or Performance Shares following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1      Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

10.2      Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.3      Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.

10.4      Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or any Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.

10.5      Termination of Employment/Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Cash-Based
Awards or Other Stock-Based Awards following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be

 

 

14

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

determined in the sole discretion of the Committee, such provisions may be
included in an agreement entered into with each Participant, but need not be
uniform among all Awards of Cash-Based Awards or Other Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

Article 11. Transferability of Awards

11.1      Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death may be provided.

11.2      Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).

Article 12. Performance Measures

12.1   Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit;

 

(e)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(f)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);

 

(g)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(h)

Gross or operating margins;

 

(i)

Productivity ratios;

 

(j)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(k)

Expense targets;

 

(l)

Margins;

 

(m)

Operating efficiency;

 

(n)

Market share;

 

(o)

Customer satisfaction;

 

(p)

Unit volume;

 

(q)

Working capital targets and change in working capital;

 

(r)

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

 

 

15

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

 

(s)

Asset growth;

 

(t)

Non-interest expense as a percentage of total expense;

 

(u)

Loan charge-offs as a percentage of total loans;

 

(v)

Number of cardholder, merchant and/or other customer accounts processed or
converted; and

 

(w)

Successful negotiation or renewal of contracts with new or existing customers.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.

12.2      Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of achievement of Performance Measures may include or
exclude any of the following events that occur during a Performance Period: (a)
asset write-downs, (b) litigation or claim judgments or settlements, (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year, (f) acquisitions or
divestitures, and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

12.3      Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis, or any combination, as the Committee
determines.

12.4      Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

Article 13. Nonemployee Director Awards

From time to time, the Board shall set the amount(s) and type(s) of equity
awards that shall be granted to all Nonemployee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan, as well as any additional
amount(s), if any, to be awarded, also on a periodic, nondiscriminatory basis,
based on each of the following: (i) the number of Board committees on which a
Nonemployee Director serves; (ii) service of a Nonemployee Director as the chair
of a Board committee; (iii)

 

 

16

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

service of a Nonemployee Director as Chairman of the Board; or (iv) the initial
selection or appointment of an individual to the Board as a Nonemployee
Director. Subject to the foregoing, the Board shall grant such Awards to
Nonemployee Directors, as it shall from time to time determine.

Article 14. Dividends and Dividend Equivalents

Any Participant selected by the Committee may be granted dividends or dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, to be credited as of dividend payment dates, during the period between
the date the Award is granted and the date the Award is exercised, vests, or
expires, as determined by the Committee. The dividends or dividend equivalents
may be subject to any limitations and/or restrictions determined by the
Committee. Such dividend equivalents shall be converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the Committee.

Article 15. Change of Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee specifies otherwise in an Award Agreement, in the event of a Change of
Control: (i) any Options and Stock Appreciation Rights which are outstanding
immediately prior to the date such Change of Control is determined to have
occurred, and which are not then exercisable and vested, shall become fully
exercisable and vested to the full extent of the original grant; (ii) the
restrictions and deferral limitations applicable to any Restricted Stock shall
lapse, and such Restricted Stock shall become free of all restrictions and
limitations and become fully vested and transferable to the full extent of the
original grant; and (iii) the restrictions and deferral limitations and other
conditions applicable to any other Awards under the Plan shall lapse, and such
other Awards shall become free of all restrictions, limitations or conditions
and become fully vested and transferable to the full extent of the original
grant.

Article 16. Rights of Participants

16.1   Employment/Service. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a Director for any specified period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

16.2      Participation. No individual shall have the right to be selected to
receive an Award under this Plan or, having been so selected, to be selected to
receive a future Award.

16.3      Rights as a Shareholder. Except as otherwise provided herein or in any
Award Agreement, a Participant shall have none of the rights of a shareholder
with respect to Shares covered by any Award until the Participant becomes the
record holder of such Shares.

 

 

17

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

Article 17. Amendment, Modification, Suspension, and Termination

17.1   Amendment, Modification, Suspension, and Termination. Subject to Section
17.3, the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate this Plan and any Award Agreement in whole or in
part; provided, however, that without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, repurchased for cash when the Fair
Market Value of a Share is lower than the Option Price of a previously granted
Option or the Grant Price of a previously granted SAR, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option or
the Grant Price of a previously granted SAR, and no material amendment of this
Plan shall be made without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule.

17.2      Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events, other than those described in Section 4.4 hereof, affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under this Plan.

17.3      Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 17.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

17.4      Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.

Article 18. Withholding

18.1   Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

18.2      Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be

 

 

18

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

irrevocable, made in writing, and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

Article 19. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 20. General Provisions

 

20.1

Forfeiture Events.

 

(a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

(b)

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
is subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act
of 2002 shall reimburse the Company the amount of any payment in settlement of
an Award earned or accrued during the twelve (12) month period following the
first public issuance or filing with the United States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.

In addition, in the event of an accounting restatement, the Committee in its
sole and exclusive discretion may require that any Participant reimburse the
Company all or part of the amount of any payment in settlement of any Award
granted hereunder.

20.2      Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

20.3      Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

 

19

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

20.4      Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

20.5      Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies, the NYSE or other national
securities exchanges as may be required.

20.6      Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

20.7      Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

20.8      Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

20.9      Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:

 

(a)

Determine which Affiliates and Subsidiaries shall be covered by this Plan.

 

(b)

Determine which Employees or Directors outside the United States are eligible to
participate in this Plan.

 

(c)

Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws.

 

(d)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices.

 

 

20

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

 

(e)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted that would violate applicable law.

20.10   Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

20.11   Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company and/or its Subsidiaries
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

20.12   No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

20.13   Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
annual incentive awards, may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Subsidiary’s or Affiliate’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

20.14   Deferred Compensation. Notwithstanding any other provision of the Plan,
the Committee may cause any Award to comply with or to be exempt from Section
409A of the Code and may interpret this Plan in any manner necessary to ensure
that Awards under the Plan comply with or are exempt from Section 409A of the
Code. In the event that the Committee determines that an Award should comply
with or be exempt from Section 409A and that a Plan provision or Award Agreement
provision is necessary to ensure that such Award complies with or is exempt from
Section 409A of the Code, such provision shall be deemed included in the Plan or
such Award Agreement.

20.15   Nonexclusivity of This Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

 

21

Synovus 2007 Omnibus Plan

 

--------------------------------------------------------------------------------



 

20.16   No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

20.17   Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Georgia, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Georgia to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.

20.18   Indemnification. Subject to requirements of Georgia law, each individual
who is or shall have been a member of the Board, or a committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by the Participant in connection with or resulting from
any claim, action, suit, or proceeding to which the Participant may be a party
or in which the Participant may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
the Participant in settlement thereof, with the Company’s approval, or paid by
the Participant in satisfaction of any judgment in any such action, suit, or
proceeding against the Participant, provided the Participant shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the Participant undertakes to handle and defend it on the Participant’s own
behalf, unless such loss, cost, liability, or expense is a result of the
Participant’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

 

 

22

Synovus 2007 Omnibus Plan

 

 